Case 1:19-cV-02565-LLS Document 1 Filed 03/22/19 Page 1 of 15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BUILDING SERVICE 32BJ HEALTH FUND,
BUILDING SERVICE 32BJ LEGAL SERVICES
FUND, and BUILDING SERVICE 3ZBJ THOl\/IAS
SHORTMAN TRAINING, SAFETY AND
SCHOLARSHIP FUND,
COMPLAINT
Plaintiffs,

-against-
SHAMROCK ACQUISITIONS, CORP.,
SHAMROCKCLEAN, INC., and
SHAMROCK OF NEW ENGLAND, INC.

Defendants.

 

Plaintiffs, Building Service 32BJ Health Fund (“Health Fund”), Building Service 32BJ
Legal Services Fund (“Legal Fund”), and Building Service 3ZBJ Thornas Shortrnan Training, Safety and
Scholarship Fund (“Training Fund”), herein collectively referred to as the “Funds,” by their attorneys
Raab, Sturrn & Ganchrow, LLP, as and for their Cornplaint against Sharnrock Acquisitions, Corp.
(“Shamrock”) and Shamrockclean, lnc. (“Sharnrockclean”), and Sharnrocl< of Nevv England, lnc.
(“Shamrock N.E.”), collectively referred to as “Defendants”, respectfully allege as folloWs:

NATURE OF ACTION

 

l . This is a civil action brought pursuant to Sections 502(a)(3) and 5 15 of the Ernployee
Retirernent lncome Security Act, as amended (29 U.S.C. §§ ll32(a)(3), 1145), (hereinafter referred to
as “ERISA”) and Section 30l of the Labor-l\/lanagernent Relations Act of l947 (29 U.S.C. § 185)
(hereinafter referred to as the “Taft-Hartley Act”), by an employee Welfare benefit fund, an employee pre-

paid legal services benefit fund and an employee safety, training and scholarship fund for breach of

Case 1:19-cV-02565-LLS Document 1 Filed 03/22/19 Page 2 of 15

contract to secure performance by an employer of specific statutory and contractual obligations to pay
and/ or submit the required monetary contributions and reports to the Funds as parties contractually bound
by the collective bargaining agreements (as hereinafter defined) by the Funds and/or their designated
representatives This Complaint alleges that by failing, refusing or neglecting to pay and submit the
required monetary contributions and/or reports to the Funds vvhen due, Defendants violated their
collective bargaining agreements, and the respective trust agreements of the Funds, and ERlSA. The
Complaint further alleges that due to Defendants’ unilateral decision in not making timely payments to
the Funds, the Funds and the beneficiaries of the Funds Will suffer irreparable harm unless, preliminary
and permanent injunctions are granted
JURISDICTION
2. Jurisdiction of this Court is invoked under the following statutes:

(a) Section 502(e)(l) and (f) of ERISA (29 U.S.C. § ll32(e)(l) and (f);

(b) Section 30l of the Taft-Hartley Act (29 U.S.C. Section 185);

(c) 28 U.S.C. Section l33l (federal question); and

(d) 28 U.S.C. Section 1337 (civil actions arising under an Act of Congress
regulating commerce).

Y__E_N_UL
3. Venue properly lies in this district under Section 502(€)(2) of ERISA (29 U.S.C. §
1132 (e)(2)). Service of process may be made on Defendants in any other district in vvhich they may be
found pursuant to Section 502(e)(2) of ERISA (29 U.S.C. ll32(e)(2)).
PARTIES
4. The Funds are j ointly-administered, multi-employer, labor-management trust Funds

established and maintained pursuant to various collective bargaining agreements in accordance With

Case 1:19-cV-02565-LLS Document 1 Filed 03/22/19 Page 3 of 15

Section 302(c)(5) of the Taft-Hartley Act (29 U.S.C. § 186(0)(5)). The Funds are employee benefit plans
Within the meaning of Sections 3(2), 3(3) and 502(d)(1) of ERISA (29 U.S.C. § 1002(2),(3), and
1132(d)(1)), and multi»employer plans Within the meaning of Sections 3(37) and 515 of ERISA (29
U.S.C. §§ 1002(37) and 1145). The Funds are authorized to maintain suit as independent legal entities
under Section 502(d)(1) of ERISA (29 U.S.C. § 1132(d)(1)). The purpose of the Funds is to receive
contributions from employers Who are parties to collective bargaining agreements With Service
Employees International Union, Local 32BJ (“Union”), to invest and maintain those monies, and to
distribute health and insurance benefits, pre-paid legal services benefits, and training, safety and
scholarship benefits, to those employees eligible to receive them. The Funds maintain their offices and
are administered at 25 West 18th Street, in the City, County, and State of Nevv York.

5. The Union is a labor organization Within the meaning of Section 301 of the Taft-
Hartley Act (29 U.S.C. § 185) Which represents employees in an industry affecting commerce as defined
in Section 501 of the Taft-Hartley Act (29 U.S.C. § 142) and Section 3(4) of ERISA (29 U.S.C. §
1002(4)). The Union maintains its offices and is administered at 25 West 18th Street, in the City, County,
and State of Nevv York.

6. A) Upon information and belief, at all times material hereto Shamrock vvas, and
continues to be, a for-profit Delavvare corporation doing business in various states of the United States,
including the States of Florida and Delavvare, as an employer Within the meaning of Sections 3(5) and
515 of ERISA (29 U.S.C. §§ 1002(5) and 1145), and Was, and is, an employer in an industry affecting
commerce Within the meaning of Section 301 of the Taft-Hartley Act (29 U.S.C. § 185). Further, upon
information and belief, Shamrock is party to collective bargaining agreements vvith the Union Wherein,
inter alia Shamrock became obligated to pay and/or submit the required monetary contributions and/or

reports to the Funds, for Shamrock’s employees Within the units set forth in its agreements With Union.

Case 1:19-cV-02565-LLS Document 1 Filed 03/22/19 Page 4 of 15

6. B) Upon information and belief, at all times material hereto Shamrockclean, was
and continues to be, a for-profit Delaware corporation doing business in various states of the United
States, including the States of Delaware and Connecticut, as an employer within the meaning of Sections
3(5) and 515 of ERISA (29 U.S.C. §§ 1002(5) and 1145), and was, and is, an employer in an industry
affecting commerce within the meaning of Section 301 of the Taft-Hartley Act (29 U.S.C. § 185).
Further, upon information and belief, Shamrockclean is party to a collective bargaining agreements
(hereinafter, along with the collective bargaining agreement referred to above in paragraph 6(A), the
“Agreements”) with the Union wherein, inter alia, Shamrockclean became obligated to pay and/ or submit
the required monetary contributions and/or reports to the Funds, for Shamrockclean’s employees within
the units set forth in its agreements with Union.

6. C) Upon information and belief, at all times material herein Shamrock N.E.,
having a place of business at 181 Catherine Terrace, Fairfield, Connecticut, 06824, was, and it continues
to be, a Delaware corporation, doing business in various states of the United States, including the States
of Connecticut and Massachusetts, was, and is, an employer within the meaning of Sections 3(5) and 515
of ERISA (29 U.S.C. §§ 1002(5) and 1145), and was, and is, an employer in an industry affecting
commerce within the meaning of Section 301 of the Taft-Hartley Act (29 U.S.C. § 185).

6. D) Upon information and belief, Shamrock, Shamrockclean and Shamrock
N.E. are a “single employer” or a “joint-employer” as they constitute a single integrated employer
employing the employees employed under the Agreements with the Union and all three possess the power
to control the employees represented by the Union under the above described Agreements.

6. E) ln the context of a single and/or joint employer Shamrock, Shamrockclean
and Shamrock N.E. all provide the same services, have common, if not identical, ownership, common,

if not identical, management, common employees, and all share common offices All three hold

Case 1:19-cV-02565-LLS Document 1 Filed 03/22/19 Page 5 of 15

themselves out as one single entity, under the banner of “the Shamrock brand”.

6. F) For example, Shamrockclean has held itself out to the Funds and to the Union
as defunct. Yet as of the date of this Complaint Shamrockclean advertises on its website that it continues
to be the contractor for work covered by the non-payments alleged herein, which work was, and continues
to be, performed by employees covered by the Agreements.

6. G) The collective bargaining agreements (“Agreements”) with Shamrock and
Shamrockclean entered into with the Union by the Defendants include, inter alia, the following
provisions:

Contractor Transition

When taking over or acquiring an account/ location covered by this Agreement, the
Employer is required to retain the incumbent employees and to maintain the same
number of employees(and their hours) as were employed at the account/ location
by the predecessor employer...

lf the Employer fails to make required reports or payments to the Funds, the Trustees may
in their sole abd absolute discretion take any action necessary, including immediate
arbitration or suits at law, to enforce such reports and payments, together With interest and
liquidated damages as provided in the Funds Trust Agreements, and any and all expenses
of collection, including, but not limited to, counsel fees, arbitration costs and fees, court
costs, fees and interest

By agreeing to make the required payments into the Funds, the Employer hereby adopts
and shall be bound to the Agreement and Declaration of Trust as it may be amended and
the rules and regulations adopted or hereafter adopted by the Trustees of each Fund in
connection with the provision and administration of benefits and the collection of
contributions The Trustees shall make such amendments to the Trust Agreements, and
shall adopt such regulations as may be required to conform with applicable law.

Successors, Assigns and Subcontractors

The Employer shall not subcontract, transfer, lease or assign, in whole or in part,
to any other person or firm, corporation, partnership or non-unit work or workers,
bargaining unit work presently performed or hereafter assigned to employees in
the bargaining unit, except to the extent required by government regulations
regarding minority or female owned enterprises, in which event the Employer
shall ensure that such enterprises employ bargaining unit employees under the
wages and benefits provided under this Agreement.

“ Case 1:19-cV-02565-LLS Document 1 Filed 03/22/19 Page 6 of 15

ln the event the Employer sells or transfers all or part of its business or accounts

which are subject to this Agreement, the Employer shall require the acquiring

employer to assume this Agreement.

To the extent permitted by law, this agreement shall be binding on any other

entities that the Employer, through its officers, directors, partners, owners or

stockholders, either directly or indirectly (including but not limited through family
members), manage or controls, provided such entity or entities perform(s) work
subject to this Agreement.

7. At all times material herein, Shamrock was identified as the employer of a unit of
employees, employed at 124 Quary Road, which employees were covered by a collective bargaining
agreement between Shamrock and the Union, titled “Samrock Building Services @124 Quary Road”.

8. Pursuant to the Samrock Building Services @124 Quary Road Agreement, Shamrock
was required to remit contributions to the Funds on behalf of the unit employees employed at 124 Quary
Road, and as of the date of this Complaint, Shamrock has not paid all contributions due for these
employees and is delinquent to the Funds for the reporting dates November 2018, January 2019, and
February 2019 in an amount of not less than $8,844.52.

9. At all times material herein, Shamrock was identified as the employer of a unit of
employees, employed at 6 Research Drive, which employees were covered by a collective bargaining
agreement between Shamrock and the Union, titled “l\/Iaster Fairfield County Contractors Agreement”.

10. Pursuant to the l\/[aster Fairfield County Contractors Agreement, Shamrock was
required to remit contributions to the Funds on behalf of the unit employees employed at 6 Research
Drive, and as of the date of this Complaint, Shamrock has not paid all contributions due for these
employees and is delinquent to the Funds for the reporting dates November 2018, January 2019, and
February 2019 in an amount of not less than 31,957.68.

1 1. At all times material herein, Shamrock was identified as the employer of a unit of

employees, employed at 730 Central Avenue, which employees were covered by a collective bargaining

Case 1:19-cV-02565-LLS Document 1 Filed 03/22/19 Page 7 of 15

agreement between Shamrock and the Union, titled “New Jersey Contractors Agreement”.

12. Pursuant to the New Jersey Contractors Agreement, Shamrock was required to remit
contributions to the Funds on behalf of the unit employees employed at730 Central Avenue, and as of the
date of this Complaint, Shamrock has not paid all contributions due for these employees and is delinquent
to the Funds for the reporting dates November 2018, January 2019, and February 2019 in an amount of
not less than $8,518.24.

13. At all times material herein, Shamrock was identified as the employer of a unit of
employees, employed at Schinto Towers which employees were covered by a collective bargaining
agreement between Shamrock and the Union, titled “l\/laster Hudson Valley Contractors Agreement”.

14. Pursuant to the l\/laster Hudson Valley Contractors Agreement, Shamrock was
required to remit contributions to the Funds on behalf of the unit employees employed at Schinto Towers,
and as of the date of this Complaint, Shamrock has not paid any contributions for these employees and
is delinquent to the Funds for the reporting dates November 2018, January 2019, and February 2019 in
an amount of not less than 827,414.78.

15. At all times material herein, Shamrock was identified as the employer of a unit of
employees, employed at Shelton Pointe, which employees were covered by a collective bargaining
agreement between Shamrock and the Union, titled “l\/laster Hudson Valley Contractors Agreement”.

16. Pursuant to the Master Hudson Valley Contractors Agreement, Shamrock was
required to remit contributions to the Funds on behalf of the unit employees employed at Shelton Pointe,
and as of the date of this Complaint, Shamrock has not paid all contributions due for these and is
delinquent to the Funds for the reporting dates November 2018, January 2019, and February 2019 in an
amount of not less than $1,957.68.

17. ln addition to the above, historically Shamrock has made monthly payments late and

Case 1:19-cV-02565-LLS Document 1 Filed 03/22/19 Page 8 of 15

has therefore accrued contractual interest delinquencies on late payments since November 2016.

18. As of the date of the Complaint, late payment interest and accrued interest on the
non-payments as described above is no less than $1,519.97.

19. Based upon the above Defendants are contractually bound to the respective collective
bargaining agreements and are therefore jointly and severally liable for the payment of the benefits called
for in the Agreements.

20. Upon information and belief, Shamrock, Shamrockclean and Shamrock N.E. all
currently have and in the past had, common ownership and common officers and common offices Upon
further information and belief, Shamrock, Shamrockclean and Shamrock N.E. are and were alter egos of
each other and a single or joint employer, within the definition of said term as applied to actions under
ERISA.

21 . Upon information and belief, as alter egos, a single employer and/or a joint employer
status, pursuant to ERISA, Shamrock, Shamrockclean and Shamrock N.E. are jointly and severally liable
for each other’s actions

22. Upon information and belief, Shamrock, Shamrockclean andhamrock N.E., through
their respective officers, directors, partners, owners, or stockholders, directly or indirectly manage and
control each other and perform work subject to the collective bargaining agreements

23. Based upon the above Shamrock, Shamrockclean and Shamrock N.E. are each
contractually and statutorily obligated for each others’ delinquencies and are therefore jointly and
severaaly liable for the relief sought herein.

AS AND F()R A FIRST CLAIM FOR RELIEF

(FUNDS’ CLAIM FOR BREACH OF CONTRACT BY DEFENDANTS )

24. The Funds repeat and reallege each and every allegation contained in paragraphs 1

Case 1:19-cV-02565-LLS Document 1 Filed 03/22/19 Page 9 of 15

through 23 of this Complaint, as if fully set forth herein.

25. Pursuant to the Agreements, there became due and owing to Funds from Defendants
benefit contributions for the period from December 20218 and interest for the period from November
2016 to date.

26. The Defendants have fallen delinquent in their monthly contributions owed to the
Funds and since December 2018, and presently, the contributions contractually due to the Funds are not
being timely paid by the Defendants, although all contributions have been duly demanded and the Funds
have been damaged in an amount to be determined

27. The failure, refusal or neglect of Defendants to make the required contributions and
interest payments to the Funds constitute violations of the Agreements between Defendants and the Union
with respect to which the Funds are third-party beneficiaries

28. Accordingly, Defendants are jointly and severally liable to the Funds for benefit
contributions in the amounts due for the period set forth above, liquidated damages, costs, attorney’s fees,
and the interest payments on late payments as set forth above, plus such other or further amounts as will
be found due and owing pursuant to a further audit of Defendants’ books and records, plus such further
amounts as may become due from the present date to the date judgment is issued and that remain unpaid
by Defendants

AS AND FOR A SECOND CLAIM FOR RELIEF

(FUNDS’ CLAIM FOR BREACH ()F ERISA
OBLIGATIONS BY DEFENDANTS)

29. The Funds repeat and reallege each and every allegation contained in paragraphs 1
through 28 of this Complaint, as if fully set forth herein.
30. Section 515 of ERISA (29 U.S.C. § 1145) requires employers to pay benefit

contributions in accordance with the terms and conditions of collective bargaining agreements

Case 1:19-cv-02565-LLS Document 1 Filed 03/22/19 Page 10 of 15

31. Upon information and belief, at all times material hereto, Defendants failed to pay
or timely pay and/ or submit the required monetary contributions and/or reports to the Funds when due.
Such failures to make payments or timely payments and/or submit reports constitutes violations of
Section 515 ofERlSA (29 U.S.C. § 1145).

32. Section 502 of ERISA (29 U.S.C. § 1132) provides that, upon a finding of an
employer violation of Section 515 of ERISA (29 U.S.C. § 1145), the Court shall award to the plaintiff,
the unpaid benefit contributions plus statutory damages (liquidated damages) and interest on the unpaid
principal both computed at the rate provided for under the Funds’ plan or, if none, as set forth in the
United States lnternal Revenue Code (29 U.S.C. § 6621), together with reasonable attorneys’ fees and
costs and disbursements incurred in the action.

33. Accordingly, Defendants are liable to the Funds, jointly and severally, for the
payment and/or submission of the required monetary contributions and/or reports to the Funds as
aforesaid, and are liable for the additional amount of said statutory damages together with reasonable
attorneys’ fees, interest on the unpaid principal at the rate set forth under the ,Funds plans, costs and
disbursements incurred in this action, pursuant to Section 502 of ERISA (29 U.S.C. § l 132).

AS AND F()R A THIRD CLAIM FOR RELIEF

(FUNDS’ DEMAND FOR AN ORDER DIRECTING
DEFENDANTS T() PERMIT AN AUDIT OF
DEFENDANTS’ BOOKS ANI) REC()RDS)

34. The Funds repeat and reallege each and every allegation contained in paragraphs 1
through 33 of this Complaint, as if fully set forth herein.

35. Defendants are obligated, pursuant to the terms of the Agreements and ERISA, to
permit and cooperate in the conduct of audits of the books and records of Defendants by the Funds.

36. Accordingly, pursuant to the terms and conditions of the Agreements and ERISA,

Case 1:19-cv-02565-LLS Document 1 Filed 03/22/19 Page 11 of 15

the Funds demand an order directing Defendants to permit and cooperate with the Funds and/or their
designated representatives in the conduct of the aforesaid audit of Defendants’ books and records

AS AND F()R A FOURTH CLAIM FOR RELIEF

(PLAINTIFFS’ CLAIM FOR INJUNCTIVE RELIEF
AGAINST DEFENDANTS)

37. The Funds repeat and reallege each and every allegation contained in paragraphs l
through 36 of this Complaint, as if fully set forth herein

38. Pursuant to the terms and conditions of the Agreements, Defendants are required to
timely pay submit benefit contributions and reports to the Funds and permit and cooperate in the conduct
of audits ofDefendants’ books and records for so long as Defendants remains obligated to do so pursuant
to the Agreement.

39. Upon information and belief, Defendants have failed to timely pay and/or submit
benefit contributions to the Funds and are currently in breach of their obligations under the Agreements.
Defendants’ prior conduct demonstrates a significant likelihood that they will continue to breach the
terms of the Agreements.

40. The Funds have no adequate remedy at law to insure that Defendants will adhere to
the terms of the Agreements.

41. As a result of Defendants’ omissions and breaches of contract and violations of
ERISA, the Funds may be required to (a) deny employee beneficiaries for whom contributions have not
been made, the benefits provided under the benefit plans thereby causing to such employee beneficiaries
substantial and irreparable damage, or (b) to provide said beneficiaries the benefits provided under the
plans notwithstanding Defendants’ failure to make their required contributions thereby reducing the

corpus of the respective Funds and endangering the rights of the employee beneficiaries on whose behalf

Case 1:19-cv-02565-LLS Document 1 Filed 03/22/19 Page 12 of 15

contributions are being made, all to their substantial and irreparable inj ury.

42. The Funds will suffer immediate and irreparable injury unless Defendants their
officers agents servants and employees are enjoined from failing, refusing or neglecting to pay and/or
submit the required monetary contributions and/or reports to the Funds and permit and cooperate in the
conduct of audits for so long as Defendants remain obligated to do so pursuant to the Agreement.

43. Accordingly, the Funds request this Court issue an injunction preliminarily and
permanently enjoining Defendants their officers agents servants employees and all persons in active
concert or participation with them who receive actual notice of the order by personal service or otherwise
from failing, refusing or neglecting to pay and/or submit the required contributions and/or reports to the
Funds and requiring them to permit and cooperate in the conduct of audits for the term of the Agreement.

AS AND FOR A FIFTH CLA[M FOR RELIEF

(FUNDS’ CLAIM FOR INJUNCTIVE RELIEF
PURSUANT TO ERISA AGAINST DEFENDANTS)

44. The Funds repeat and reallege each and every allegation contained in paragraphs 1
through 43 of this Complaint, as if fully set forth herein

45. Pursuant to the provisions of ERISA and the Agreements Defendants are required
to timely pay and submit benefit contributions and/or reports to the Funds and permit and cooperate in
the conduct of audits of Defendants’ books and records for so long as Defendants remains obligated to
do so pursuant to the Agreements

46. Upon information and belief, Defendants have failed to timely pay and/or submit
benefit contributions to the Funds, and are currently in breach of their statutory obligations under ERISA.
Defendants’ prior conduct demonstrates a significant likelihood that they will continue to breach the

aforementioned statutory provisions

Case 1:19-cv-02565-LLS Document 1 Filed 03/22/19 Page 13 of 15

47. The Funds have no adequate remedy at law to insure that Defendants will continue
to adhere to their statutory obligations

48. As a result of Defendants’ omissions and breaches of ERlSA, the Funds may be
required to (a) deny employee beneficiaries for whom contributions have not been made the benefits
provided under the benefit plan, thereby causing to such employee beneficiaries substantial and
irreparable damage, or (b) to provide said beneficiaries the benefits provided under the plan,
notwithstanding Defendants’ failure to make their required contributions thereby reducing the corpus of
the Funds and endangering the rights of the employee beneficiaries on whose behalf contributions are
being made, all to their substantial and irreparable inj ury.

49. The Funds will suffer immediate and irreparable injury unless Defendants their
officers agents servants and employees are enjoined from failing, refusing or neglecting to pay and/or
submit the required monetary contributions and/ or reports to the Funds and permit and cooperate in the
conduct of audits for so long as Defendant remains obligated to do so pursuant to ERlSA.

50. Accordingly, the Funds request this Court issue an injunction preliminarily and
permanently enjoining Defendants their officers agents servants employees and all persons in active
concert or participation with them who receive actual notice of the order by personal service or otherwise
from violating ERISA by failing, refusing or neglecting to pay and/or submit the required contributions
and/or reports to the Funds and requiring them to permit and cooperate in the conduct of audits for the

term of Agreement.

WHEREFORE, plaintiff Funds demand judgment:
a. against Defendants jointly and severally, for payment of all past due contributions in an

amount to be determined to the date of judgment

Case 1:19-cv-02565-LLS Document 1 Filed 03/22/19 Page 14 of 15

b. against Defendants jointly and severally, for payment of all contributions which become
due during the pendency of this action;

c. against Defendants jointly and severally, for accrued prejudgment interest on all
contributions in accordance with ERISA § 502 (g)(2) and the collective bargaining agreements

d. against Defendants jointly and severally, for contractual and statutory damages on all
contributions now due and which accrue during the pendency of this action, reasonable attorneys’ fees
and costs and disbursements in accordance with ERISA § 502(g)(2) and in accordance with the collective
bargaining agreements

e. for an Order requiring Defendants jointly and severally, to permit and cooperate in the
conduct of an audit of the books and records of Defendants by the Funds;

f. for an Order permanently enjoining Defendants their officers agents servants employees
and all persons in active concert or participation with them who receive actual notice of the order by
personal service or otherwise for so long as they remain obligated to contribute to the Funds, from failing,
refusing or neglecting to pay and/or submit the required monetary contributions and/or reports and
requiring them to permit and cooperate in the conduct of audits in accordance with applicable
Agreements;

g. for an Order permanently enjoining Defendants their officers agents servants employees
and all persons in active concert or participation with them who receive actual notice of the order by
personal service or otherwise for so long as they remain obligated to contribute to the Funds, from failing,
refusing or neglecting to pay and/or submit the required monetary contributions and/or reports and
requiring them to permit and cooperate in the conduct of audits in accordance with ERISA and the
applicable Agreements;

h. for such other and further relief as the Court deems just and proper.

Case 1:19-cv-02565-LLS Document 1 Filed 03/22/19 Page 15 of 15

Dated: Fort Lee, New Jersey
March 20, 2019

RAAB, STURM & GANCHRow, LLP

 

€

 

ira ll sturm (is~`2042)
Attorneysfor PZainIl`f/fs Funds
2125 Center Avenue, Suite 100
Fort Lee, New lersey 07024
201-292-0150

Fax: 201-292-0152
isturrn@rsgllp.com

